 

 

riLED

_UNTTED STATES DISTRICT COURT NOV 6 2019
SOUTHERN DISTRICT OF CALIFORWIA

 

 

 

 

CLERK US DISTRICT COURT

 

 

 

UNITED STATES OF AMERICA, _ | | By. EP OSTRICLOF CALIFORNIA
| . - | Case No. 19-cr-2932-CAB
Plaintiff,
Vs.
Karla Maria Cuevas- Verdugo, JUDGMENT OF DISMISSAL
Defendant.

 

 

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

 

an indictment has been filed in another case against the defendant and the Court has
granted the motion of the Government for dismissal of this case, without prejudice; or

_ the Court has dismissed the case for unnecessary delay; or
the Court has granted the motion of the Government for dismissal, without prejudice; or
the Court has granted the motion of the defendant for a judgment of acquittal; or
a jury has been waived, and the Court has found the defendant not guilty; or

the jury has returned its verdict, finding the defendant not guilty;

XH Oo oO op og og Bf

of the offense(s) as charged in the Indictment/Information:

21:952, 960 - Importation of Methamphetamine (Felony)

 

 

 

 

Dated: I le 119 oo Sad: Sahel gh
Hon. Allison H. Goddard
United States Magistrate Judge

 

 
